DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Voluntary Impromptu Meeting for 2660 Examiners to discuss the new G06V CPC Schedule and its impact

In claim 13, and claims 14-16 by dependency, the “artificial intelligence unit”.

	This limitation recites the generic placeholder “unit”, and performs the function of the method of claim 1.   Further, given that the method of claim 1 comprises multiple steps, e.g.,

	Acting regularly … and
	Additional step of acting … ,

	and given that the claimed machine is computer implemented (specification PG Publication US 2021/0056334 A1):

    PNG
    media_image1.png
    642
    667
    media_image1.png
    Greyscale


	the claim is interpreted in accordance with MPEP 2181 V as a software implemented hardware processor based system where each function acts as a separate “means”, as follows:

	Artificial intelligence unit acting regularly … and
	An artificial intelligence unit additionally acting … 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

NOTE:  The Federal Circuit has soundly established that generic placeholders for "means", not modified by structure, and defined by function do indeed invoke 112f.  See Richard A. Williamson v. Citrix Online, LLC (Fed. Cir. 2015):
    PNG
    media_image2.png
    350
    1184
    media_image2.png
    Greyscale


 NOTES:

	The term “regularly” as recited, for example, in claim 1 at line 7 and elsewhere, while being a relative term or a term of degree, is NOT indefinite in that the specification establishes a firm foundation 

    PNG
    media_image3.png
    205
    659
    media_image3.png
    Greyscale

).  

The term “similar” as recited, for example, in claim 1 at line 8 and elsewhere, is an “approximation”.  However, the claim is NOT indefinite in that the specification provides a sufficient description of the scope of the meaning of “similar” in order to ascertain the full scope of the claim.  See specification PG Publication US 2021/0056334 A1, paragraphs 0076-0081 for example ( 

    PNG
    media_image4.png
    259
    678
    media_image4.png
    Greyscale

).  



    PNG
    media_image5.png
    236
    671
    media_image5.png
    Greyscale



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim limitation “an artificial intelligence unit” is recited as essential structure in a process claim.  It has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because:  

2) It is not clear whether the term “artificial intelligence” is intended to be a structural modifier or a functional modifier, or neither; and
3) The body of the claim appears to refer to the “artificial intelligence unit” as being something that is acted on, rather than something that performs an action, and therefore it is unclear whether it performs a function or not (e.g., “ to submit training images to the artificial intelligence unit … the artificial intelligence unit being taught to reject them”).   Without performing a function, 112f would not be invoked.  

	Clarification on the record is required. 

The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 

(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

NOTE:   The use of “artificial intelligence unit” in claim 1 very different from its use in claim 13, which is a different statutory category, and hence claim 13 and its dependents are not rejected here because 112f is clearly invoked as noted above. 


Allowable Subject Matter
Claims 1-12 are allowed over the prior art, but remain rejected above under 35 USC 112.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding independent claim 1, the prior art Luo et al., (US 2020/0410266 A1) teaches, except for elements highlighted in italicized bold below:

Regarding claim 1, a method of biometric recognition

by means of an artificial intelligence unit (a “neural network” is trained using positive and negative face images:

    PNG
    media_image6.png
    364
    586
    media_image6.png
    Greyscale

	Also see “machine learning”:

    PNG
    media_image7.png
    265
    591
    media_image7.png
    Greyscale

) 




    PNG
    media_image8.png
    440
    543
    media_image8.png
    Greyscale

) 

and that is arranged to compare, with the reference biometric data, biometric data extracted from at least one image that has been captured of the same body portion of a candidate for recognition (see “face recognition”:


    PNG
    media_image9.png
    92
    590
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    211
    580
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    289
    585
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    395
    590
    media_image12.png
    Greyscale

 ); 

the method comprising the step of

 acting regularly and voluntarily to submit training images to the artificial intelligence unit, the training images presenting body portions similar to those of the reference image, the artificial intelligence unit being taught to reject them (“negative” training samples are samples that the machine learning model is taught to reject:

    PNG
    media_image13.png
    293
    595
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    423
    598
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    352
    600
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    285
    595
    media_image16.png
    Greyscale

	The negative samples are similar to the reference image because they are created from the reference image by adding distortion and other effects:

    PNG
    media_image17.png
    582
    530
    media_image17.png
    Greyscale

); and 

the method comprising the additional step of acting regularly and voluntarily to submit at least one anti-drift image to the artificial intelligence unit, the artificial intelligence unit being taught to accept it (the machine learning system is trained with positive samples as well:


    PNG
    media_image18.png
    246
    587
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    190
    581
    media_image19.png
    Greyscale

); 

the at least one anti-drift image being submitted to the artificial intelligence unit at a rate that is less than the rate at which the training images are submitted.

	Luo does not teach:

“acting regularly and voluntarily” with respect to the submission of training images and training; and



	Onodera (US 2020/0110968 A1) also teaches a facial recognition system whereby a neural network is trained using training images ( 

    PNG
    media_image20.png
    768
    616
    media_image20.png
    Greyscale



    PNG
    media_image21.png
    246
    676
    media_image21.png
    Greyscale

), wherein Onodera teaches training using updated training images regularly and voluntarily ( 

    PNG
    media_image22.png
    430
    676
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    650
    680
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    485
    672
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    313
    658
    media_image25.png
    Greyscale




	While it would have been obvious to modify Lou according to the teaching of Onodera, the combination would still not teach the feature of:  “the at least one anti-drift image being submitted to the artificial intelligence unit at a rate that is less than the rate at which the training images are submitted.”

	Claims 2-12 depend from claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Onodera (US 2020/0110968 A1).   Onodera discloses:

Regarding claim 13, an installation including (“smartphone”:

    PNG
    media_image26.png
    280
    681
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    903
    699
    media_image27.png
    Greyscale



    PNG
    media_image28.png
    306
    672
    media_image28.png
    Greyscale

) at least one artificial intelligence unit (

    PNG
    media_image28.png
    306
    672
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    194
    690
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    740
    664
    media_image30.png
    Greyscale

) for performing the method according to claim 1 (“for performing” is an intended use statement, and is not equivalent to “configured to” for example; therefore, the prior must teach an artificial intelligence unit, in the case of Onodera, a neural network, that can be use “for” perform the method of claim 1, but is not necessarily currently programmed, trained, or configured to perform the method; Onodera’s 

Regarding claim 14, the installation according to claim 13, including at least one memory to which the artificial intelligence unit has access (

    PNG
    media_image31.png
    890
    719
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    419
    679
    media_image32.png
    Greyscale

 ).

Regarding claim 15, the installation according to claim 13, wherein the installation is a mobile telephone ( 

    PNG
    media_image26.png
    280
    681
    media_image26.png
    Greyscale



Regarding claim 16, the installation according to claim 15, wherein the biometric recognition method is configured to authorize unlocking of the mobile telephone in the event of recognition (

    PNG
    media_image26.png
    280
    681
    media_image26.png
    Greyscale

 ).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665